Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-14, drawn to a modified immune cell or precursor cell thereof, comprising: (a) a chimeric cell surface sialidase (neuraminidase) enzyme comprising an extracellular portion comprising a sialidase (neuraminidase) or an enzymatically functional portion thereof, and (b) a heterologous transmembrane domain capable of tethering the extracellular portion to a cell surface (claim 1), or A modified immune cell or precursor cell thereof, comprising: (a) a chimeric cell surface sialidase consisting of the amino acid sequence set forth in any one of SEQ ID NOs: 10, 37, or 38; and/or (b) a variant sialidase precursor protein comprising a heterologous secretory sequence operably linked to a sialidase (neuraminidase) or an enzymatically functional portion thereof, wherein the variant sialidase precursor protein lacks a transmembrane domain, and wherein the sialidase or enzymatically functional portion thereof is capable of being secreted from an immune or precursor cell thereof when the variant sialidase precursor protein is expressed in the cell; and/or (c) a variant sialidase precursor protein comprising a heterologous secretory sequence operably linked to a sialidase (neuraminidase) or an enzymatically functional portion thereof, wherein the sialidase comprises the amino acid sequence set forth in SEQ ID NO: 34; and/or (d) a chimeric cell surface sialidase (neuraminidase) enzyme comprising an extracellular portion comprising a sialidase (neuraminidase) or an enzymatically functional portion thereof, and a heterologous transmembrane domain capable of tethering the extracellular portion to a cell surface; and a chimeric antigen receptor (CAR) and/or a T cell receptor (TCR); and/or (e) a variant sialidase precursor protein comprising a heterologous secretory sequence operably linked to a sialidase (neuraminidase) or an enzymatically functional portion thereof, wherein the variant sialidase precursor protein lacks a transmembrane domain, and wherein the sialidase or enzymatically functional portion thereof is capable of being secreted from an  immune or precursor cell thereof when the variant sialidase precursor protein is expressed in the cell; and a chimeric antigen receptor (CAR) and/or a T cell receptor (TCR); and/or (f) a chimeric cell surface sialidase (neuraminidase) enzyme comprising an extracellular portion comprising Neu2 or an enzymatically functional portion thereof, and a heterologous transmembrane domain capable of tethering the extracellular portion to a cell surface; and a chimeric antigen receptor (CAR); and/or (g) a chimeric cell surface sialidase (neuraminidase) enzyme comprising an extracellular portion comprising Neu2 or an enzymatically functional portion thereof, and a heterologous transmembrane domain capable of tethering the extracellular portion to a cell surface; and a chimeric antigen receptor (CAR) having specificity for TnMUC1, CD19, or PSMA; and/or (h) a chimeric cell surface sialidase (neuraminidase) enzyme comprising an extracellular portion comprising Neu2 or an enzymatically functional portion thereof, a heterologous transmembrane domain capable of tethering the extracellular portion to a cell surface, a hinge domain, and an intracellular region comprising a costimulatory signaling domain and an intracellular signaling domain; and a chimeric antigen receptor (CAR); and/or (i) a chimeric cell surface sialidase (neuraminidase) enzyme comprising an extracellular portion comprising Neu2 or an enzymatically functional portion thereof, a heterologous transmembrane domain capable of tethering the extracellular portion to a cell surface, a hinge domain, and an intracellular region comprising a costimulatory signaling domain and an intracellular signaling domain; and a chimeric antigen receptor (CAR) having specificity for TnMUC1, CD19, or PSMA; and/or (j) a variant sialidase precursor protein comprising a heterologous secretory sequence operably linked to a sialidase (neuraminidase) or an enzymatically functional portion thereof, wherein the variant sialidase precursor protein lacks a transmembrane domain, and wherein the sialidase or enzymatically functional portion thereof is capable of being secreted from an immune or precursor cell thereof when the variant sialidase precursor protein is expressed in the cell; and a chimeric antigen receptor (CAR) having specificity for TnMUC 1, CD 19, or PSMA (claim 2), classified in C12N 5/0636, A61K 35/17.
II. Claims 15-26, drawn to a chimeric cell surface sialidase (neuraminidase) enzyme comprising an extracellular portion comprising a sialidase (neuraminidase) or an enzymatically functional portion thereof, and a heterologous transmembrane domain capable of tethering the extracellular portion to a cell surface (claim 15), or a variant sialidase precursor protein, comprising: (a) a heterologous secretory sequence operably linked to a sialidase (neuraminidase) or an enzymatically functional portion thereof, wherein the variant sialidase precursor protein lacks a transmembrane domain, and wherein the sialidase or enzymatically functional portion thereof is capable of being secreted from an immune or precursor cell thereof when the variant sialidase precursor protein is expressed in the cell; and/or (b) a heterologous secretory sequence operably linked to a sialidase (neuraminidase) or an enzymatically functional portion thereof, wherein the sialidase comprises the amino acid sequence set forth in SEQ ID NO: 34 (claim 19), or a nucleic acid comprising: (a) a first nucleic acid encoding a chimeric cell surface sialidase (neuraminidase) enzyme comprising an extracellular portion comprising a sialidase (neuraminidase) or an enzymatically functional portion thereof, and a heterologous transmembrane domain capable of tethering the extracellular portion to a cell surface; and/or (b) a first nucleic acid sequence encoding a variant sialidase precursor protein comprising SEQ ID NO: 30; and/or (c) first nucleic acid sequence encoding a variant sialidase precursor protein comprising SEQ ID NO: 30; and/or (d) a first nucleic acid sequence encoding a chimeric cell surface sialidase comprising SEQ ID NO: 1 or 40; and/or (e) a first nucleic acid sequence encoding a variant sialidase precursor protein comprising a heterologous secretory sequence operably linked to a sialidase (neuraminidase) or an enzymatically functional portion thereof, wherein the variant sialidase precursor protein lacks a transmembrane domain, and wherein the sialidase or enzymatically functional portion thereof is capable of being secreted from an immune or precursor cell thereof when the variant sialidase precursor protein is expressed in the cell; and/or (f) a first nucleic acid sequence encoding a chimeric cell surface sialidase (neuraminidase) enzyme comprising an extracellular portion comprising a sialidase (neuraminidase) or an enzymatically functional portion thereof, and a heterologous transmembrane domain capable of tethering the extracellular portion to a cell surface, and a second nucleic acid sequence encoding a chimeric antigen receptor (CAR) and/or a T cell receptor (TCR); and/or (g) a first nucleic acid sequence encoding a variant sialidase precursor protein comprising a heterologous secretory sequence operably linked to a sialidase (neuraminidase) or an enzymatically functional portion thereof, wherein the variant sialidase precursor protein lacks a transmembrane domain, and wherein the sialidase or enzymatically functional portion thereof is capable of being secreted from an immune or precursor cell thereof when the variant sialidase precursor protein is expressed in the cell, and a second nucleic acid sequence encoding a chimeric antigen receptor (CAR) and/or a T cell receptor (TCR) (claim 21), classified in C12Y 302/01018, C07K 2317/24.
III. Claims 27-28, drawn to a method of treating cancer in a subject in need thereof, the method comprising: (a) administering the modified cell of claim 1 or the pharmaceutical composition of claim 11 to the subject; and/or (b) administering a modified T cell comprising a chimeric cell surface sialidase (neuraminidase) enzyme comprising an extracellular portion comprising a sialidase (neuraminidase) or an enzymatically functional portion thereof, and a heterologous transmembrane domain capable of tethering the extracellular portion to a cell surface, and a chimeric antigen receptor (CAR); and/or (c) administering a modified T cell comprising a variant sialidase precursor protein comprising a heterologous secretory sequence operably linked to a sialidase (neuraminidase) or an enzymatically functional portion thereof, wherein the variant sialidase precursor protein lacks a transmembrane domain, and wherein the sialidase or enzymatically functional portion thereof is capable of being secreted from an immune or precursor cell thereof when the variant sialidase precursor protein is expressed in the cell, and a chimeric antigen receptor (CAR); and/or (d) administering to the subject a therapeutically effective amount of a modified T cell comprising a chimeric cell surface sialidase (neuraminidase) enzyme comprising an extracellular portion comprising a sialidase (neuraminidase) or an enzymatically functional portion thereof, and a heterologous transmembrane domain capable of tethering the extracellular portion to a cell surface, and a chimeric antigen receptor (CAR); and administering to the subject a therapeutically effective amount of a NK cell; and/or (e) administering to the subject a therapeutically effective amount of a modified T cell comprising a variant sialidase precursor protein comprising a heterologous secretory sequence operably linked to a sialidase (neuraminidase) or an enzymatically functional portion thereof, wherein the variant sialidase precursor protein lacks a transmembrane domain, and wherein the sialidase or enzymatically functional portion thereof is capable of being secreted from an immune or precursor cell thereof when the variant sialidase precursor protein is expressed in the cell, and a chimeric antigen receptor (CAR); and administering to the subject a therapeutically effective amount of a NK cell, classified in A61K 39/39558, C07K 16/2827.

The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed Invention I is drawn to a modified immune cell or precursor cell thereof and Invention II is drawn to a chimeric cell surface sialidase enzyme.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Inventions Group I and Group III are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product of Group I can be used in a materially different process, such as a variety of bioassays, and screening procedures other than the methods of Group III.
Inventions II and III are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product of Group II can be used in a materially different process, such as a variety of bioassays, screening procedures, and biochemistry study other than the methods of Group III.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a)    the inventions have acquired a separate status in the art in view of their
different classification;
(b)    the inventions have acquired a separate status in the art due to their
recognized divergent subject matter;
(c)    the inventions require a different field of search (for example, searching
different classes/subclasses or electronic resources, or employing different search queries);
(d)    the prior art applicable to one invention would not likely be applicable to
another invention;
(e)    the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
In the instant application, distinct group would require a search in distinct CPC field, as indicated above, along with a unique text and/or structure search. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Election of Species
This application contains claims directed to more than one species of the generic invention. The species are patentably distinct from each other. MPEP 806.04(f). 
To fulfill the species election requirement, applicants are required to elect from the below:
If Group I is elected, the following specie elections are required: 
a specific modified immune cell or precursor cell, by providing a specific chimeric cell surface sialidase or a variant sialidase precursor proteins comprising, e.g. a specific species from option (a), or (b), or (c), or (d), or (e), or (f), or (g), or (h), or (i), or (j) of claim 2 or a specific combination of the species; or a specific species from option (a), or (b), or (c), or (d), or (e), or (f), or (g), or (h), or (i), or (j), or (k), or (l), or (m), or (n) of claim 3 or a specific combination of the species; or option (a), or (b), or (c), or (d), or (e), or (f), or (g), or (h), or (i), or (j), or (k), or (l), or (m), or (n), or (o), or (p) of claim 4 or a specific combination of the species.
a specific hinge domain, e.g. an Fc fragment of an antibody, or a hinge region of an antibody, or a CH2 region of an antibody, or a CH3 region of an antibody, or an artificial hinge domain, or a hinge comprising an amino acid sequence of CD8, or a hinge comprising an amino acid sequence of CD8 alpha, or the hinge domain comprises the amino acid sequence set forth in SEQ ID NO: 15, or a specific combination of the components listed above.
a specific costimulatory signaling domain comprising, e.g. a costimulatory domain of a TNFR protein, or CD28, or 4-1BB (CD137), or OX40 (CD134), or PD-1, or CD7, or LIGHT, or CD83L, or DAP10, or DAP12, or CD27, or CD2, or CD5, or ICAM-1, or LFA-1, or Lck, or TNFR-I, or TNFI-II, or Fas, or CD30, or CD40, or ICOS, or NKG2C, or B7-H3 (CD276), or a specific variant thereof, or the costimulatory signaling domain comprises the amino acid sequence set forth in SEQ ID NO: 17, or a specific combination of the components listed above.
a specific intracellular signaling domain, e.g. cytoplasmic signaling domain of a human CD3 zeta chain (CD3z), or FcRIII, or FesRI, or a cytoplasmic tail of an Fc receptor, or an immunoreceptor tyrosine-based activation motif (ITAM) bearing cytoplasmic receptor, or TCR zeta, or FcR gamma, or CD3 gamma, or CD3 delta, or CD3 epsilon, or CD5, or CD22, or CD79a, or CD79b, or CD66d, or a specific variant thereof, or the intracellular signaling domain comprises the amino acid sequence set forth in SEQ ID NO: 18, or a specific combination of the components listed above.
a specific CAR, e.g. a species from option (a), or (b), or (c), or (d), or (e), or (f), or (g) of claim 8 or a specific combination of options (a) to (g) of claim 8.

If Group II is elected, the following specie elections are required: 
a specific chimeric cell surface sialidase or a variant sialidase precursor protein comprising, e.g. a specific species from option (a), or (b), or (c), or (d), or (e), or (f), or (g), or (h), or (i), or (j) of claim 16 or a specific combination of the species; or a specific species from option (a), or (b), or (c), or (d) of claim 20 or a specific combination of the species.
a specific hinge domain, e.g. an Fc fragment of an antibody, or a hinge region of an antibody, or a CH2 region of an antibody, or a CH3 region of an antibody, or an artificial hinge domain, or a hinge comprising an amino acid sequence of CD8, or a hinge comprising an amino acid sequence of CD8 alpha, or the hinge domain comprises the amino acid sequence set forth in SEQ ID NO: 15, or a specific combination of the components listed above.
a specific costimulatory signaling domain comprising, e.g. a costimulatory domain of a TNFR protein, or CD28, or 4-1BB (CD137), or OX40 (CD134), or PD-1, or CD7, or LIGHT, or CD83L, or DAP10, or DAP12, or CD27, or CD2, or CD5, or ICAM-1, or LFA-1, or Lck, or TNFR-I, or TNFI-II, or Fas, or CD30, or CD40, or ICOS, or NKG2C, or B7-H3 (CD276), or a specific variant thereof, or the costimulatory signaling domain comprises the amino acid sequence set forth in SEQ ID NO: 17, or a specific combination of the components listed above.
a specific hinge domain, e.g. an Fc fragment of an antibody, or a hinge region of an antibody, or a CH2 region of an antibody, or a CH3 region of an antibody, or an artificial hinge domain, or a hinge comprising an amino acid sequence of CD8, or a hinge comprising an amino acid sequence of CD8 alpha, or the hinge domain comprises the amino acid sequence set forth in SEQ ID NO: 15, or a specific combination of the components listed above.
a specific intracellular signaling domain, e.g. cytoplasmic signaling domain of a human CD3 zeta chain (CD3z), or FcRIII, or FesRI, or a cytoplasmic tail of an Fc receptor, or an immunoreceptor tyrosine-based activation motif (ITAM) bearing cytoplasmic receptor, or TCR zeta, or FcR gamma, or CD3 gamma, or CD3 delta, or CD3 epsilon, or CD5, or CD22, or CD79a, or CD79b, or CD66d, or a specific variant thereof, or the intracellular signaling domain comprises the amino acid sequence set forth in SEQ ID NO: 18, or a specific combination of the components listed above.
a specific nucleic acid corresponding the specific chimeric cell surface sialidase or the specific variant sialidase precursor protein elected, e.g. a specific species encompassed by claims 21 or 22.
a specific nucleic acid corresponding the specific CAR elected, e.g. a specific species encompassed by claim 24.

If Group III is elected, the following specie elections are required: 
a specific method of treating cancer in a subject in need thereof, the method comprising: e.g. option (a), or (b), or (c), or (d), or (e) of claim 27, or a specific combination of the options.
according the elected method, further provides: (1) a specific CAR, e.g. option (a), or (b), or (c) of claim 28, or a specific combination of them; (2) specific immune cells, e.g. option (d)(i), or (d)(ii), or (e), or (f), or (g), or (h), or a specific combination of them.
In addition, claim 27 of Group III incorporates the chimeric cell surface sialidase cell of claim 1 which is generic to all of the variations of claims 2-4, so the species of Group I would also apply here. 

The species are independent or distinct because the species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1, 2, 15, 19, 21, and 27 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses) or electronic resources, or employing different search strategy or search queries.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG LU whose telephone number is (571)272-0334.  The examiner can normally be reached on Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MISOOK YU can be reached on (571)272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHENG LU/           Examiner, Art Unit 1642                                                                                                                                                                                             

/PETER J REDDIG/Primary Examiner, Art Unit 1642